Exhibit 10.14


THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT
THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT, dated as of April 27, 2016,
by and among:
PGIM, INC., having an office at c/o Prudential Capital Group, 1114 Avenue of the
Americas, 30th Floor, New York, New York 10036 (“Prudential”) and each
Prudential Affiliate (as hereinafter defined) that hereafter purchases any
Senior Notes (as hereinafter defined) and has executed a joinder hereto in
accordance with Section 12(e) hereof (together with Prudential, their respective
successors and assigns that execute a joinder hereto and future holders from
time to time of the Senior Notes, collectively, the “Holders”) (provided,
however that any such Prudential Affiliate shall in any event be deemed for the
purposes hereof to have executed such joinder upon becoming such a holder and
shall be subject to and entitled to the benefits of the terms hereof); and
JPMORGAN CHASE BANK, N.A. having an office at JPMorgan Chase Bank, N.A., Loan
and Agency Bank Services Group, 10 S. Dearborn, Chicago, Illinois 60603, Attn:
Cheryl Lyons, (i) in its capacity as administrative agent for each of the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”), (ii) in its capacity as collateral agent
(in such capacity, together with its successors and assigns in such capacity,
the “Credit Agreement Collateral Agent”) for the benefit of the Secured Parties
(as defined in the Credit Agreement referred to below, the “Secured Credit
Agreement Parties”) and (iii) in its capacity as collateral agent for the
benefit of the Holders (in such capacity, together with its successors and
assigns in such capacity, the “Notes Collateral Agent”; the Notes Collateral
Agent and the Credit Agreement Collateral Agent are hereinafter collectively
referred to as the “Creditors”).
W I T N E S S E T H
WHEREAS:
A.    Lippert Components, Inc., a Delaware corporation (“Lippert”), has entered
into a Third Amended and Restated Credit Agreement, dated as of April 27, 2016
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”), with Drew (as defined below), the subsidiaries of Lippert from time
to time party thereto as borrowers (collectively, the “Foreign Borrowers”, and
collectively with Lippert, the “Borrowers”), the financial institutions from
time to time party thereto as lenders (collectively, the “Lenders”) and the
Administrative Agent, pursuant to which the Lenders have agreed to make loans
and issue letters of credit to the Borrowers in an aggregate principal amount
not to exceed $200,000,000 (subject, however, to further increase in an amount
of up to $125,000,000 pursuant to Section 2.06A of the Credit Agreement) (the
outstanding loans and the amount drawn under the letters of credit and not
reimbursed are hereinafter referred to collectively as the “Loans”);
B.    Lippert’s parent, Drew Industries Incorporated (“Drew”), and certain
subsidiaries of Drew and Lippert (collectively, the “Subsidiary Guarantors”)
have agreed to jointly and severally guarantee the obligations of the Borrowers
under the Credit Agreement;
C.    All of the indebtedness, liabilities and Obligations (as defined in the
Credit Agreement) of the Borrowers, of Drew and of the Subsidiary Guarantors,
whether now existing or hereafter arising (“Lender Indebtedness”), is secured by
the grant by each of Drew, Lippert and each Subsidiary Guarantor (collectively,
the “Bank Pledgors”) to the Credit Agreement Collateral Agent, for the ratable
benefit of the Secured Credit Agreement Parties, of liens on and security
interests in all of the capital stock, partnership interests, membership
interests and other equity ownership interests in each of its Subsidiaries owned
by it (provided that in the case of any “controlled foreign corporation” within
the meaning of Section 957(a) of the Internal Revenue Code (each, a “CFC” and,
collectively, the “CFCs”), such liens and security interests shall be limited to
65% in the aggregate of the capital stock, partnership interests and other
equity ownership interests of such CFCs) and all proceeds thereof (all such
collateral is more specifically described on Exhibit A hereto and is hereinafter
referred to as the “Common Collateral”);


1

--------------------------------------------------------------------------------




D.    Pursuant to a Fourth Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of April 27, 2016 (as amended, restated, amended and
restated, supplemented or modified from time to time, the “Note Purchase
Agreement”), between Drew and Lippert, on the one hand, and Prudential and each
of the other holders from time to time of the Senior Notes (as defined below),
on the other hand, (i) Lippert issued and sold to the Series A Purchasers (as
defined in the Note Purchase Agreement) its 3.35% Series A Senior Notes due
March 20, 2020, in the aggregate original principal amount of $50,000,000 (as
amended, restated, amended and restated, supplemented or otherwise modified and
as in effect from time to time and including any such notes issued in
substitution or exchange therefor, collectively, the “Series A Notes”) and (ii)
certain affiliates of Prudential (collectively, the “Prudential Affiliates”)
may, in their sole discretion and within limits which may be prescribed for
purchase by Prudential and the Prudential Affiliates from time to time, purchase
additional senior secured promissory notes issued by Lippert in an aggregate
principal amount of up to $150,000,000 less the outstanding principal amount of
the Series A Notes (as amended, restated, amended and restated, supplemented or
otherwise modified and as in effect from time to time and including any such
notes issued in substitution or exchange therefor, collectively, the “Shelf
Notes” and, together with the Series A Notes, collectively, the “Senior Notes”),
upon the terms and subject to the conditions set forth therein;
E.    Drew and certain of the Subsidiary Guarantors have agreed to jointly and
severally guarantee the obligations of Lippert under the Note Purchase Agreement
and the Senior Notes;
F.    All of the indebtedness, liabilities and obligations (including, without
limitation, any Yield-Maintenance Amount (as defined in the Note Purchase
Agreement)) of Lippert to the Holders and the Notes Collateral Agent under the
Note Purchase Agreement, the Senior Notes and the other Transaction Documents
(as defined in the Note Purchase Agreement) and of Drew and the Subsidiary
Guarantors under each of the Transaction Documents to which they are parties,
whether now existing or hereafter arising (the “Senior Note Obligations”, and
together with the Lender Indebtedness, the “Secured Obligations”), are or will
be secured by the grant by each of the Pledgors and the other Subsidiary
Guarantors party to that certain Pledge Agreement (as defined in the Note
Purchase Agreement) (the “Note Pledgors”, and together with the Bank Pledgors,
the “Pledgors”) to the Notes Collateral Agent, for the ratable benefit of the
Holders, of liens on and security interests in the Common Collateral;
G.    Certain of the parties (and certain other parties) entered into that
certain Second Amended and Restated Intercreditor Agreement dated as of February
24, 2014 (the “Existing Intercreditor Agreement”) in connection with that
certain Second Amended and Restated Credit Agreement dated as of November 25,
2008 between JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A., Lippert and the
Lenders party thereto, as amended from time to time, including by that certain
Second Amendment to Second Amended and Restated Credit Agreement dated as of
February 24, 2014 and the Third Amended and Restated Note Purchase and Private
Shelf Agreement dated as of February 24, 2014 between Drew, Lippert and
Prudential, et al.; and
H.    The parties desire to confirm, as among themselves, their relative rights
and priorities with respect to the Common Collateral and to amend and restate
the Existing Intercreditor Agreement.
NOW, THEREFORE, in consideration for the mutual covenants set forth herein and
intending to be legally bound hereby the parties hereto agree that the Existing
Intecreditor Agreement is amended and restated as follows:
1.
Priorities Regarding Common Collateral.

Notwithstanding anything to the contrary contained in or arising from any note,
agreement, instrument or document now or hereafter executed and delivered by the
Lenders, the Administrative Agent, the Credit Agreement Collateral Agent, the
Notes Collateral Agent, the Holders or the Pledgors in connection with any of
the Credit Agreement, the Loans, the Lender Indebtedness, the Senior Note
Obligations, the Note Purchase Agreement or the Senior Notes, including, without
limitation, the terms and conditions of any promissory note,


2

--------------------------------------------------------------------------------




security agreement or pledge agreements executed and delivered by the Pledgors
to the Lenders, the Administrative Agent, the Credit Agreement Collateral Agent,
the Notes Collateral Agent or the Holders, or any instrument or document
executed and delivered in connection therewith, or otherwise, and irrespective
of (a) the time, order or method of any attachment, perfection, filing or
recording of any security interest in, or lien upon, the Common Collateral,
including, without limitation, any prior perfection of a security interest or
lien by the Lenders, the Credit Agreement Collateral Agent, the Administrative
Agent or the Notes Collateral Agent or the existence of any present or future
filing of financing statements under the Uniform Commercial Code or other
filings or recordings under any other law of any jurisdictions which is
applicable or in which such filing or recording has been made, or (b) the
provisions of the Uniform Commercial Code or any other law of any jurisdiction
which is applicable:
(a)    the priorities of the liens and security interests of the Credit
Agreement Collateral Agent and the Notes Collateral Agent in the Common
Collateral shall rank first and equal to each other, and shall be senior and
prior to any other liens and security interests in the Common Collateral; and
(b)    until (x) payment in full in cash of all of the Lender Indebtedness (and
the termination of the Revolving Credit Commitments (as defined in the Credit
Agreement) and the LC Exposure (as defined in the Credit Agreement) being zero)
or (y) payment in full in cash of all of the Senior Note Obligations (and the
termination of the Facility (as defined in the Note Purchase Agreement)),
whichever of (x) or (y) shall occur first:
(i)     all of the Common Collateral shall be held for the mutual benefit of the
Credit Agreement Collateral Agent, for the benefit of the Secured Credit
Agreement Parties, and the Notes Collateral Agent, for the benefit of the
Holders; and
(ii)    after the occurrence and during the continuance of any Event of Default
(as defined in the Credit Agreement or under the Note Purchase Agreement, an
“Event of Default”) all of the proceeds of the Common Collateral (including,
without limitation, any net proceeds received by any Creditor in connection with
any sale, exchange, foreclosure or other disposition of the Common Collateral),
and any payments made by Drew or by any Subsidiary Guarantor in respect of the
Lender Indebtedness and the Senior Note Obligations shall be allocated to the
Credit Agreement Collateral Agent and the Notes Collateral Agent and applied
against the Lender Indebtedness and the Senior Note Obligations on a pro rata
basis based upon the aggregate outstanding amount of the Lender Indebtedness and
the Senior Note Obligations on such date (such proportionate allocation is
hereafter referred to as the “Pro Rata Allocation”). The Notes Collateral Agent
shall then allocate such proceeds to the Holders on a pro rata basis based upon
the aggregate principal amount of outstanding Senior Notes held by the Holders.
2.
Provisions Relating to Bankruptcy of Pledgors and Subsidiaries; Foreclosure on
Common Collateral and Set-Offs.

(a)    In the event of (i) any insolvency, bankruptcy, receivership,
liquidation, reorganization, assignment for the benefit of creditors or other
similar proceeding relative to any of the Pledgors or any of their respective
Subsidiaries (as defined in the Note Purchase Agreement and the Credit
Agreement), whether voluntary or involuntary, under any law now or hereafter in
effect, (ii) any proceeding for the voluntary liquidation, dissolution or other
winding-up of any of the Pledgors or any of their respective Subsidiaries and
whether or not involving insolvency or bankruptcy proceedings, or (iii) any
foreclosure on or other similar action with respect to all or any portion of the
Common Collateral, then, and in any such event, any payment or other
distribution of any character, whether in cash, securities or other property out
of or in respect of the Common Collateral or any proceeds thereof shall be
shared by the Credit Agreement Collateral Agent, for the benefit of the Secured
Credit Agreement Parties, and the Notes Collateral Agent, for the benefit of the
Holders, and applied against the Lender Indebtedness and the Senior Note
Obligations in accordance with the Pro Rata Allocation. This Agreement shall
continue in full force and effect


3

--------------------------------------------------------------------------------




notwithstanding the commencement of any action, event or proceeding described in
clauses (i) or (ii) of the preceding sentence.
(b)    If either of the Creditors or any other person holding Secured
Obligations (collectively, the “Secured Parties”) shall have received any
payment or distribution out of any of the assets of the Pledgors or their
respective Subsidiaries in violation of subparagraph (a) above or Section 1
above, such Secured Party shall hold such payment or distribution in trust as
trustee of an express trust, for the benefit of itself and the other Secured
Parties, shall not commingle such payment or distribution with its other assets,
and shall promptly take all action necessary to cause such payment or
distribution to be distributed (i) first, to the payment or reimbursement of any
expenses and fees of the Creditors hereunder or under any Loan Document (as
defined in the Credit Agreement) or Transaction Document (as defined in the Note
Purchase Agreement), whether such amounts are payable to indemnify the
Creditors, to pay the fees of the Creditors, to reimburse the Creditors for any
expenses incurred in connection with the maintenance, protection, enforcement,
sale or realization of any of the Common Collateral or otherwise, and (ii)
second, in accordance with the Pro Rata Allocation as provided in subparagraph
(a) above.
(c)    If any amounts received by any Creditor and distributed pursuant to
Section 1 or 2(a) above subsequently are required to be repaid by one or more,
but less than all, of the Secured Credit Agreement Parties or the Holders which
received such distribution to a trustee, receiver or any other party under any
bankruptcy law, state, provincial or Federal law, common law or in equity, then
each other Secured Credit Agreement Party and Holder which received a
distribution but was not required to repay the same shall, upon receipt of
written notice from any such Secured Credit Agreement Party or Holder which was
required to repay such amount, pay to such party (or parties) a pro rata share
of the distribution received by it and necessary to result in the aggregate
amount not repaid being distributed in the manner contemplated by Section 1 or
Section 2(a) above, as applicable.
3.
Additional Provisions Regarding Common Collateral.

The Notes Collateral Agent hereby appoints the Credit Agreement Collateral Agent
as its agent to perfect by possession, as the bailee of the Notes Collateral
Agent, its lien in any of the Collateral which is capable of perfection by
possession and that is, at any time, delivered to and in the possession of the
Credit Agreement Collateral Agent, subject always to the terms of this
Agreement, and the Credit Agreement Collateral Agent hereby accepts such
appointment. If either of the Creditors shall, at any time have possession or
control of any of the Common Collateral, such Creditor shall hold or control
such Common Collateral for the benefit of itself and the other Creditor, in
accordance with the Pro Rata Allocation, for so long as each Creditor shall have
a security interest therein. Upon (i) payment or other satisfaction in full of
all the Lender Indebtedness (and the termination of the Revolving Credit
Commitments and the LC Exposure being zero), or (ii) payment or other
satisfaction in full of all the Senior Note Obligations (and the termination of
the Facility), as the case may be, the Creditor acting on behalf of the holders
of the obligations that were paid in full (and who were obligated in respect of
the Revolving Credit Commitments (or the Letters of Credit (as defined in the
Credit Agreement)) or the Facility, as the case may be) shall assign and deliver
to the other Creditor, as directed in writing by such other Creditor, without
representation, warranty or recourse of any kind, all such Common Collateral
then in the possession of such Creditor, and in so doing, such Creditor shall
thereupon be discharged from further responsibility with respect thereto.
4.
Injunctive Relief.

Each party hereto acknowledges that the breach by it of any of the provisions of
this Agreement is likely to cause irreparable damage to the other parties.
Therefore, the relief to which any party shall be entitled in the event of any
such breach or threatened breach shall include, but not be limited to, a
mandatory injunction for specific performance, judicial relief to prevent a
violation of any of the provisions of this Agreement, damages and any other
relief to which it may be entitled at law or in equity.
5.
No Rights for Third Parties.



4

--------------------------------------------------------------------------------




This Agreement is intended to establish the relative priorities among the
Creditors, the Administrative Agent, the Lenders and the Holders and their
respective successors and assigns and shall not be deemed to create any rights
or priorities in any other person or entity including, without limitation, the
Pledgors.
6.
[Intentionally Omitted].

7.
Notices.

All notices, requests, consents and other communications required or permitted
hereunder shall be in writing and shall be delivered by hand or recognized
overnight courier or mailed by first class registered or certified mail, postage
prepaid, to the parties hereto at their respective addresses set forth in the
heading of this Agreement or in the Joinder Agreement pursuant to which any such
person or entity became a party hereto, or to such other address as shall have
been designated by notice duly given hereunder, and shall be effective upon
receipt.
8.
Amendment.

Neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated except by a writing signed by all of the parties hereto.
9.
Notice of Disposition and Removal of, or Resignation of Credit Agreement
Collateral Agent or Notes Collateral Agent.

(a)    The Administrative Agent and/or the Credit Agreement Collateral Agent, on
behalf of the Lenders, agrees to give Prudential and the Notes Collateral Agent,
on behalf of the Holders, prompt written notice of the declaration of any
default under the Credit Agreement or any of the other Loan Documents together
with a copy of any notice given to any Bank Pledgor or any of their respective
subsidiaries relating to such default; provided, however, that the failure to
give such notice shall not prejudice the rights of the Administrative Agent, the
Credit Agreement Collateral Agent or the Lenders.
(b)    The Notes Collateral Agent, on behalf of Holders, agrees to give the
Administrative Agent and the Credit Agreement Collateral Agent, on behalf of the
Lenders, prompt written notice of the declaration or decision by any of the
Holders to act with respect to any default under the Note Purchase Agreement or
the Senior Notes, together with a copy of any notice given to any Bank Pledgor
or any of their respective subsidiaries relating to such default; provided,
however, that the failure to give such notice shall not prejudice the rights of
the Notes Collateral Agent or the Holders.
(c)    The Holders and the Lenders will give each other prior written notice of
the removal or resignation of the Credit Agreement Collateral Agent or the Notes
Collateral Agent (as appropriate).
(d)    Neither the Credit Agreement Collateral Agent nor the Notes Collateral
Agent can be removed unless consented to (i) in the case of the Credit Agreement
Collateral Agent, by persons holding at least 66 2/3% of the aggregate amount of
outstanding Lender Indebtedness, and (ii) in the case of the Notes Collateral
Agent, by the Required Holders (as defined in the Note Purchase Agreement).
Neither the Credit Agreement Collateral Agent nor the Notes Collateral Agent may
be removed unless the other such Creditor shall be simultaneously removed.
10.
Amendment of Credit Documents; Assignment of Security Interest.

Prior to (i) the payment in full of the Lender Indebtedness and the termination
of the Revolving Credit Commitments (and the LC Exposure being zero), or (ii)
the payment in full of the Senior Note Obligations and the termination of the
Facility, and notwithstanding anything to the contrary contained in the Credit
Agreement, the other Loan Documents, the Note Purchase Agreement, the Senior
Notes or the other Transaction Documents,


5

--------------------------------------------------------------------------------




(a)    the Administrative Agent, the Credit Agreement Collateral Agent and the
Lenders shall not, without the prior written consent of the Required Holders, do
any of the following:
(i)    amend, modify or supplement or agree to any amendment, modification or
supplement of, or to, the Credit Agreement or any of the Loan Documents, except
as otherwise permitted by the Note Purchase Agreement as in effect on the date
hereof; or
(ii)    sell, transfer, pledge, assign, grant a security interest in, or
otherwise dispose of or encumber its interest as a secured party with respect
to, the Common Collateral, except for (aa) such assignments or transfers to
affiliates, and (bb) sales, transfers, pledges, assignments, dispositions,
grants of security and encumbrances and participations permitted under the
Credit Agreement.
(b)    The Notes Collateral Agent and the Holders shall not, without the prior
written consent of the Required Lenders (as defined in the Credit Agreement), do
any of the following:
(i)    amend, modify or supplement or agree to any amendment, modification or
supplement of, or to, the Senior Notes, the Note Purchase Agreement or the other
Transaction Documents, except as otherwise permitted by the Credit Agreement as
in effect on the date hereof; or
(ii)    sell, transfer, pledge, assign, grant a security interest in, or
otherwise dispose of or encumber its interest as a secured party with respect
to, the Common Collateral except for (x) such assignments or transfers to
affiliates, and (y) transfers permitted under the Note Purchase Agreement.
(c)    Notwithstanding subparagraphs (a) and (b) above,
(i)    without the written consent of the Credit Agreement Collateral Agent, the
Notes Collateral Agent and each of the parties hereto (A) no amendment shall be
made to any provision of any Security Document (as hereinafter defined) that
narrows the description of the Common Collateral or modifies in any way the
description of the obligations secured by the Common Collateral (provided,
however, that the consent of the Credit Agreement Collateral Agent and the Notes
Collateral Agent shall not be required for increases or decreases in the amount
of or extensions of the maturity of the Revolving Credit Commitments or the
Facility) except to the extent permitted by the Credit Agreement as in effect on
the date hereof (in the case of modifications of the obligations in respect of
the Senior Notes) and by the Note Purchase Agreement as in effect on the date
hereof (in the case of modifications of the obligations owing to the Credit
Agreement Secured Parties), (B) there shall be no release of any security
interest or lien on any of the Common Collateral and (C) no amendment,
restatement or modification of any of provision of any Loan Document or
Transaction Document shall be permitted if such amendment, restatement or
modification would cause the obligations under such Loan Document or Transaction
Document, as applicable, or the Credit Agreement Collateral Agent or Notes
Collateral Agent, as applicable, to cease to be subject to this Agreement; and
(ii)    any amendment made to any of the Security Documents that changes the
responsibilities of the Credit Agreement Collateral Agent and/or the Notes
Collateral Agent shall require the prior written consent of the Credit Agreement
Collateral Agent and/or the Notes Collateral Agent (as applicable).
11.
Action by Creditors.



6

--------------------------------------------------------------------------------




Prior to the payment in full of the Lender Indebtedness and the termination of
the Revolving Credit Commitments (and the LC Exposure being zero) or the payment
in full of the Senior Note Obligations and the termination of the Facility and
notwithstanding anything to the contrary contained in the Credit Agreement, the
other Loan Documents, the Note Purchase Agreement, the Senior Notes or the other
Transaction Documents, neither of the Creditors may take any action with respect
to the Common Collateral or enforce or exercise any rights, powers or remedies
under any security agreements, pledge agreements or any other documents,
instruments or agreements relating to the Common Collateral to which it is a
party (the “Security Documents”), or under applicable law (in respect of the
Common Collateral), upon the occurrence of any Event of Default under and as
defined in the Credit Agreement or the Note Purchase Agreement or any event
which, with the passage of time, or giving of notice, or both, would constitute
such an Event of Default unless instructed to do so in writing by Lenders
holding at least 50% of the aggregate amount outstanding at such time of Lender
Indebtedness and unused Revolving Credit Commitments (as defined in the Credit
Agreement) and by Holders holding at least 50% of the aggregate amount
outstanding at such time of the Senior Note Obligations (collectively, the
“Requisite Holders”). Upon receipt by either Creditor of written instructions
from the Requisite Holders, such Creditor shall, subject to the provisions of
Section 2.2(e) of the Collateral Agency Agreement (as defined in the Note
Purchase Agreement) and Article VIII of the Credit Agreement, make such demands
and give such notices under the Security Documents as may be set forth in such
instructions, and take such actions to enforce the Security Documents and to
foreclose upon, collect and dispose of the Common Collateral or any portion
thereof as it may be directed to take pursuant to such instructions; provided
that neither the Credit Agreement Collateral Agent nor the Notes Collateral
Agent shall be required to take any such action that is, in its opinion,
contrary to law or the terms of this Agreement or any Security Document.
12.
Miscellaneous.

(a)    If either of the Creditors shall receive any monies on account of the
Common Collateral and the receipt thereof at such time is inconsistent with the
provisions of Sections 1 and 2 of this Agreement, then such Creditor will hold
the monies in trust as trustee of an express trust for the benefit of the other
Creditor, shall not commingle such monies with any of its properties or assets,
and shall promptly remit such monies to the other Creditor as may be necessary
in order to cause such monies to be shared in accordance with the Pro Rata
Allocation as provided in Section 1 or Section 2 hereof, as applicable.
(b)    If either of the Creditors or any other Secured Party shall obtain or
negotiate to obtain any additional document confirming, perfecting or otherwise
affecting any of the security interests or liens on the Common Collateral, it
shall;
(i)    promptly notify the other Creditor that such document has been obtained
or that it is negotiating to obtain such document; and
(ii)    at the request and direction of the Lenders or the Holders, execute any
documents presented to such Creditor to reflect the relative rights and
priorities of the parties hereto (in accordance with Sections 1 and 2(a) hereof)
with respect to the Common Collateral covered by such document.
(c)    [Intentionally Omitted.]
(d)    To the extent there is any conflict or inconsistency between the terms of
this Agreement and any of the Credit Agreement, the Loan Documents, the Note
Purchase Agreement, the Senior Notes or the Transaction Documents, or any
document executed, delivered or issued pursuant thereto, with respect to the
relative rights and priorities of the parties with respect to the Common
Collateral, the terms of this Agreement shall control.
(e)    All the terms of this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto, whether so expressed or not.


7

--------------------------------------------------------------------------------




None of the parties hereto (in their respective capacities as such) shall assign
or transfer any interest in the Credit Agreement, the Loans, the other Loan
Documents, the Note Purchase Agreement, the Senior Notes or the other
Transaction Documents to any third party unless such assignee or transferee
shall have executed and delivered to each of the other parties hereto, prior to
the date of such assignment or transfer, a joinder hereto substantially in the
form attached hereto as Exhibit B (the “Joinder Agreement”), pursuant to which
the assignee or transferee agrees to be bound by this Agreement. In addition,
Prudential shall cause any Prudential Affiliate that becomes an initial holder
of Senior Notes (if such Prudential Affiliate is not already a party to this
Agreement) to execute and deliver a Joinder Agreement concurrent with such
Prudential Affiliate’s becoming a holder of Senior Notes.
(f)    The headings in this Agreement are for purposes of reference only, and
shall not limit or otherwise affect any of the terms hereof.
(g)    This Agreement sets forth the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, relating thereto.
(h)    THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF LAW RULES.
(i)    Nothing contained in this Agreement is intended to or shall affect or
limit, in any way, the rights that each of the parties hereto have with respect
to third parties. The parties hereto specifically reserve all of their
respective rights against the Pledgors and all other third parties.
(j)    Whenever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
(k)    Each of the parties hereto agrees to execute and deliver, upon the
request of any other, such documents and instruments (appropriate for filing, if
requested) as may be necessary or appropriate to fully implement or to fully
evidence the understanding and agreements contained in this Agreement. Prior to
executing any document or instrument pursuant to this Section 12(k), the Credit
Agreement Collateral Agent or the Notes Collateral Agent, as the case may be,
shall be entitled to receive and shall be fully protected in relying upon a
written certification from the party requesting such action certifying that the
execution and delivery of such document or instrument is authorized or permitted
hereunder and under the Collateral Agency Agreement (as defined in the Note
Purchase Agreement) and the Loan Documents, and that all conditions precedent in
all such documents have been satisfied.
(l)    This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original. Delivery of an executed
counterpart by facsimile shall be deemed to be effective as an original.
(m)    Promptly upon receipt by the Credit Agreement Collateral Agent or the
Notes Collateral Agent of any written notice or other written communication
relating to the taking of any enforcement action with respect to the Common
Collateral or the release of any of the Common Collateral, such Creditor shall
forward such notice or communication to (i) if received by the Credit Agreement
Collateral Agent, Prudential and the Notes Collateral Agent, on behalf of the
Holders, and (ii) if received by the Notes Collateral Agent, to the
Administrative Agent and the Credit Agreement Collateral Agent, on behalf of the
Lenders; provided, however, that the failure of a Creditor so to forward any
such notice or communication


8

--------------------------------------------------------------------------------




shall not give rise to a cause of action against it unless such failure is the
result of the gross negligence or willful misconduct of the Credit Agreement
Collateral Agent or the Notes Collateral Agent, as the case may be; and
provided, further, that neither Creditor shall be required to forward any notice
or communication to any other person or entity that is also an addressee or
recipient of such notice or communication.
(n)    This Agreement is entered into solely for the purposes set forth herein,
and, except as is expressly provided otherwise herein, none of the Secured
Credit Agreement Parties, the Holders or the Creditors assumes any
responsibility to any other party hereto to advise such other parties of
information known to such party regarding the financial condition of any Pledgor
or regarding the Common Collateral or of any other circumstances bearing upon
the risk of non-payment of the Lender Indebtedness or the Senior Note
Obligations. Each Secured Credit Agreement Party and each Holder shall be
separately responsible for managing its relationship with the Pledgors and no
Secured Credit Agreement Party or Holder shall be deemed the agent of any other
party for any purpose. This Agreement shall not be construed to be, or to
create, any partnership, joint venture or other joint enterprise among the
Secured Credit Agreement Parties and the Holders or between or among the Secured
Credit Agreement Parties, the Holders and the Creditors.
(o)    For purposes of this Agreement and the agreements contemplated hereby,
neither the Notes Collateral Agent or the Credit Agreement Collateral Agent
shall be deemed to have knowledge or possession of any information or document
that is in the possession of JPMorgan Chase Bank, N.A. as a lender or in any
other capacity unless such information is furnished directly to the Notes
Collateral Agent or the Credit Agreement Collateral Agent, as the case may be,
in writing at the address and in the manner specifically required for notice to
the Notes Collateral Agent or the Credit Agreement Collateral Agent, as the case
may be, by the terms hereof or of any other agreement to which the Notes
Collateral Agent or the Credit Agreement Collateral Agent, as the case may be,
is a party.
13.
Consent.

(a)    The Required Holders (as defined in the Note Purchase Agreement) hereby
consent to the amendments being made in the Credit Agreement and the related
Bank Credit Documents (as defined in the Note Purchase Agreement) in the form or
substantially in the form circulated by Lippert to Prudential.
(b)    The Credit Agreement Collateral Agent and the Administrative Agent each
represents and warrants that the amendments being made to the Note Purchase
Agreement and the Prudential Security Documents (as defined in the Credit
Agreement) in the form or substantially in the form circulated by Lippert to the
Credit Agreement Collateral Agent and the Administrative Agent are permitted
under the Credit Agreement.
[Remainder of page intentionally left blank. Next page is a signature page.]




9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the day and year first above written.
JPMORGAN CHASE BANK, N.A. as Administrative Agent and Credit Agreement
Collateral Agent



By _________________________________    
Name:
Title:
JPMORGAN CHASE BANK, N.A.
as Notes Collateral Agent



By _________________________________    
Name:
Title:


[Signature page to Third Amended and Restated Intercreditor Agreement - Drew
Industries]

--------------------------------------------------------------------------------






PGIM, INC.


By: _________________________________    
Name:
Title: Vice President
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By: _________________________________    
Name:
Title: Vice President
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By: PGIM, Inc. (as Investment Manager)


By: _________________________________    
Name:
Title: Vice President
FARMERS INSURANCE EXCHANGE MID CENTURY INSURANCE COMPANY ZURICH AMERICAN
INSURANCE COMPANY
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
By: Prudential Private Placement Investors, Inc. (as its
General Partner)


By: _________________________________    
Name:
Title: Vice President






[Signature page to Third Amended and Restated Intercreditor Agreement - Drew
Industries]

--------------------------------------------------------------------------------






EXHIBIT A

COMMON COLLATERAL
Common Collateral means the following:
(i)    the shares of capital stock listed on Schedule I hereto and any other
shares of stock of any Subsidiary obtained in the future by the Pledgors
(limited in the case of any CFC obtained in the future by a Pledgor to 65% of
the shares of stock of such CFC) and the certificates representing all such
shares (the “Pledged Stock”), (ii) all of the Pledgors’ partnership interests or
other equity interests in any Subsidiary obtained in the future by the Pledgors
(limited in the case of any CFC obtained in the future by a Pledgor to 65% of
the partnership interest or other equity interests of such CFC) and all of the
Pledgors’ partnership interests and related rights described in Schedule II and
any limited liability company membership interests or other equity interests in
any Subsidiary obtained in the future by the Pledgors (limited in the case of
any CFC obtained in the future by a Pledgor to 65% of the limited liability
company membership interests and other equity interests of such CFC) and all of
the Pledgors’ limited liability company membership interests and related rights
described in Schedule III (collectively, the “Pledged Interests”), (iii) all
other property (including any security entitlements) that may be delivered to
and held by JPMorgan Chase Bank, N.A., as Notes Collateral Agent pursuant to the
terms of the Pledge Agreement (as defined in the Note Purchase Agreement) or as
Credit Agreement Collateral Agent pursuant to the terms of the Pledge Agreement
(as defined in the Credit Agreement), (iv) subject to Section 2.05 of the Pledge
Agreement (as defined in the Note Purchase Agreement) and Section 2.05 of the
Pledge Agreement (as defined in the Credit Agreement) all payments of dividends
and distributions, including, without limitation, all cash, instruments,
securities, security entitlements, investment property and other property, from
time to time received, receivable or otherwise paid or distributed, in respect
of, or in exchange for or upon the conversion of the securities and other
property referred to in clauses (i), (ii) or (iii) above, (v) subject to Section
2.05 of the Pledge Agreement (as defined in the Note Purchase Agreement) and
Section 2.05 of the Pledge Agreement (as defined in the Credit Agreement), all
rights and privileges of the Pledgors with respect to the securities (including
any security entitlements) and other property referred to in clauses (i), (ii),
(iii) and (iv) above, (vi) any and all custodial accounts, securities accounts
or other safekeeping accounts in which any of the foregoing property (and any
property described in the following clause (vii) may be deposited or held in,
and any security entitlements or other rights relating thereto), and (vii) all
proceeds of any of the foregoing.




Exhibit A-1